139 F.3d 901
NOTICE: Seventh Circuit Rule 53(b)(2) states unpublished orders shall not be cited or used as precedent except to support a claim of res judicata, collateral estoppel or law of the case in any federal court within the circuit.Sarah M. ADAMS, Plaintiff-Appellant,v.Waupaca County, et al., Defendants-Appellees.
No. 97-2534.
United States Court of Appeals, Seventh Circuit.
Submitted Mar. 3, 1998*.Decided Mar. 4, 1998.

Appeal from the United States District Court for the Eastern District of Wisconsin.  No. 96 C 0141 John W. Reynolds, Judge.
Before Hon.  WILLIAM J. BAUER, Hon.  JOHN L. COFFEY, Hon.  DANIEL A. MANION, Circuit Judges.

ORDER

1
Sarah M. Adams brought this action against her former employer, Waupaca County, and several individuals employed by Waupaca County, asserting claims under Title VII of the Civil Rights Act of 1964, 42 U.S.C. § 2000e-2(a);  the Age Discrimination in Employment Act, 29 U.S.C. §§ 621-634;  and 42 U.S.C. §§ 1981 and 1983.  Adams, an Irish female born in 1936, alleged that she was discriminated against on the basis of her sex, age, and national origin, when she was terminated from her position of confidential secretary at the Waupaca County Highway Department.  The district court held that Adams failed to establish that the defendants' reasons for her discharge were pretextual and granted summary judgment in favor of the defendants.


2
In general, we note that the district court must examine whether the defendants' proffered reasons for terminating a plaintiff are pretextual only if the plaintiff has established a prima facie case of discrimination by proving that he or she was meeting the defendants' legitimate job expectations.  See Coco v. Elmwood Care, Inc., 128 F.3d 1177, 1179 (7th Cir.1997).  The district court failed to make a specific finding that Adams was meeting the defendants' legitimate job expectations.  However, after conducting a de novo review of the record, Cengr v. Fusibond Piping Sys., Inc., Nos. 97-1260, 97-1804, 135 F.3d 445, 1998 WL 28097, at * 6 (7th Cir.  Jan.28, 1998), we conclude that the district court did not err in finding that the defendants' proffered nondiscriminatory reasons were not mere pretext.  We therefore AFFIRM for the reasons stated in the decision and order of the district court dated May 11, 1997.



*
 After an examination of the briefs and record, we have concluded that oral argument is unnecessary, and the appeal is submitted on the briefs and record.  See Fed.  R.App. P. 34(a);  Cir.  R. 34(f)